Motion for Rehearing Denied; Motion for En Banc Reconsideration Denied as
Moot. Reversed and Rendered and Supplemental Memorandum Opinion filed
March 29, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00807-CV

                              MATTER OF T.V.T.


                     On Appeal from the 314th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2017-04208J

    SUPPLEMENTAL MEMORANDUM OPINION ON REHEARING

      The State filed a motion for rehearing in which it challenges the majority’s
statutory analysis. We deny the State’s motion for rehearing and issue this
supplemental opinion on rehearing. The State’s motion for en banc reconsideration
is denied as moot.

      In his first two issues on appeal, appellant challenged the trial court’s denial
of his motion to quash and motion to dismiss in which he argued he could not be
prosecuted for aggravated sexual assault of a child because, as a child under the age
of 14, he lacked the requisite mens rea to commit the offense.

      Since our original opinion issued in this case, the Supreme Court of Texas
decided State v. R.R.S., 597 S.W.3d 835 (Tex. 2020) in which the court held that a
juvenile’s legal inability to consent to sex does not render the juvenile legally
incapable of committing the offense of aggravated sexual assault where the juvenile
intentionally or knowingly committed the proscribed acts. Id. at 842–43. In reaching
this conclusion, the high court held that, “In the absence of any contrary record
evidence, a juvenile’s stipulation to the charges and admission to the allegations is
sufficient on its own to support the trial court’s adjudication of delinquency.” Id. at
844 (emphasis added).

      The State filed supplemental briefing in which it alleges appellant’s issues
have been overruled by the supreme court’s opinion in State v. R.R.S. We disagree
and conclude that this case is distinguishable on its facts.

      The appellant in R.R.S. was 13 years old at the time he confessed to his mother
that he sexually assaulted his five-year-old twin brothers. 597 S.W.3d at 837. The
appellant in this case was also 13 years old when he pleaded guilty to sexual assault
of a 12-year-old. The distinguishing factors are first, in R.R.S., the appellant sought
to withdraw an unconditional plea. See id. at 837. In this case appellant recognized
the lack of a consent defense and pleaded guilty, arguing that under the statute he
had no defense. As argued before the plea in the instant case, appellant advised the
court on the record:

      [W]e would be using a consent defense in this case. But the thing is, it
      is gonna be arguing outside the law, it would be jury nullification and
      it would be objected to and I would not get a jury charge on that. So as
      such, I have no defense that I could legally put on. (emphasis added)

While the issue of consent is not a defense, it can be considered informative


                                           2
on the element of mens rea and present contrary record evidence.1 See id.

       Second, the documents in the appellate record reflect that appellant in this
case was simultaneously both a victim and an offender. (RR 36)

       When an adult engages in sexual conduct with a child under the age of 13, it
is clear which party is the offender and which is the victim. But when two children
under the age of 13 engage in sexual conduct with each other, each child can be both
an offender and a victim, and the distinction between those two terms breaks down.
The high court in State v. R.R.S. recognized that a juvenile’s stipulation to the
charges and admission to the allegation was sufficient “absent contrary evidence.”
Id. at 844. Here, because the record reflects that appellant was both an offender and
a victim, we conclude this case is distinguishable from R.R.S., and deny the relief
requested in the State’s motion for rehearing.




                                              /s/       Jerry Zimmerer
                                                        Justice



Panel consists of Justices Zimmerer, Spain, and Hassan (Spain, J. and Hassan, J.
concurring without opinion).




       1
         Here, the decision in R.R.S. permits the introduction of “contrary record evidence.” 597
S.W.3d at 844. Because appellant did not have the benefit of the supreme court’s decision in R.R.S.,
he did not have the opportunity to present contrary record evidence. See Tex. R. App. P. 43.3(b).

                                                    3